Citation Nr: 1220509	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  11-11 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and M. S.


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1945 to June 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).   

If VA receives or associates with the claims file relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c) (2011).  In March 2010, additional service personnel records were associated with the claims file, to include a notation of the Veteran's transfer to Camp Hood, Texas.  These records are pertinent to the claim on appeal and were not associated with the claims folder when VA first decided it on the merits.  Thus, the claim will be reconsidered without consideration of whether there is new and material evidence.  Id.  

During the course of the appeal, the evidentiary development has resulted in evidence showing psychiatric diagnoses of depression and PTSD.  In light of the evidence of record and the decision in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, and listed it on the title page accordingly. 

In May 2012, the Veteran and M. S. testified at a video conference hearing held before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes the duty to obtain the identified and available evidence needed to substantiate the claim. 

At the May 2012 Board hearing, the Veteran's representative noted his belief that the Veteran has outstanding mental health treatment records that are relevant to the claim on appeal and not associated with the claims file.  A review of the claims file shows that the most recent VA outpatient treatment records are dated June 2010 from the Oklahoma City VA Medical Center.  On remand, current VA outpatient treatment records must be obtained and associated with the claims file.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  These records must be considered in deciding the Veteran's claim.  Therefore, as VA has notice of the existence of VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

With regard to PTSD stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39,843-852 (July 13, 2010).

In this case, the Veteran's claim has been denied by the RO because he did not have combat experience and his claimed stressors have not been verified.  However, the case must now be considered under the amended 38 C.F.R. § 3.304(f)(3) as it was appealed to the Board after July 13, 2010.  The Veteran's stressor in this case involves barely escaping a tank that caught fire during active duty service at Camp Hood, Texas.  At the May 2012 Board hearing, the Veteran explained that during that event, he thought he was in war, was going to be killed, and was scared.  This claimed stressor would appear to be the type of stressor contemplated in the revisions to 38 C.F.R. § 3.304(f)(3).  Therefore, the Board finds that the Veteran should be notified of the change in the regulation and he should be afforded the opportunity to submit additional stressor statements.  Thereafter, an examination is needed to address the etiology of PTSD and of any other psychiatric disorders based on any newly identified stressor as a result of the notification. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
	
1.  Send a letter to the Veteran explaining the information and evidence needed to substantiate his claim for service connection for any current psychiatric disorders, including PTSD, specifically in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  The notice must also inform him of the recent changes to the evidence required to support a claim for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  All records and responses received should be associated with the claims file, and any indicated development should be undertaken. 

2.  Obtain and associate with the claims file all outstanding VA outpatient treatment records, to include from the Oklahoma City VA Medical Center.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. 

3.  After the above development has been completed, afford the Veteran a psychiatric examination, with a psychiatrist or psychologist, addressing the nature and etiology of any current psychiatric disorders, including PTSD.  The entire claims file must be reviewed in conjunction with the examination, to include the December 1987 VA outpatient treatment record.

During the course of the examination, the examiner is requested to interview the Veteran as to his claimed in-service stressor.  All current symptoms and objective findings upon examination must be addressed in the examination report.  The examiner must render a multi-axial diagnosis and assign a Global Assessment of Functioning (GAF) score. 

As to PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the diagnosis of PTSD is predicated on a stressor involving fear of military or terrorist activity (i.e., one in which the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others). 

For all other psychiatric disorders, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such disorder(s) was/were incurred as a result of active duty service.  

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report. 

4.  Then, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and afforded an appropriate to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


